

Exhibit 10.30


AMENDMENT 2017-1
TO THE SYSCO CORPORATION 2013 LONG-TERM INCENTIVE PLAN



WHEREAS, Sysco Corporation (“Sysco”) maintains the 2013 Long-Term Incentive
Plan, as approved by shareholders, effective November 15, 2013 (the “LTI Plan”);
WHEREAS, pursuant to Section 6 of the LTI Plan, the Sysco Board of Directors may
amend the LTI Plan from time to time, subject to restrictions contained therein;
WHEREAS, Section 5.3 of the LTI Plan permits a participant to satisfy any
required tax withholding through the surrender of shares granted under the LTI
Plan, but only to the extent of the minimum amount permitted to be withheld
under applicable law;
WHEREAS, Accounting Standards Update 2016-09 from the Financial Accounting
Standards Board, effective for Sysco in fiscal 2018, modifies the accounting
treatment that results from tax withholding of shares awarded under the LTI Plan
at a rate in excess of the statutory minimum;
WHEREAS, the New York Stock Exchange, in response to ASU 2016-09, has provided
that an amendment to an equity compensation plan to permit withholding of shares
based on a grantee’s maximum tax obligation (rather than a statutory minimum tax
rate) is not a material revision requiring shareholder approval;
WHEREAS, Section 3.1 of the LTI Plan prohibits the reissuance under the LTI Plan
of any shares surrendered or withheld as payment of withholding taxes in respect
of an Award; and
WHEREAS, Sysco desires to amend the LTI Plan to permit LTI Plan participants
additional alternatives to satisfy their tax withholding obligations.
NOW, THEREFORE, Section 5.3 of the LTI Plan is hereby amended in its entirety,
effective as of July 1, 2017, to read as follows (new text in bold and italics):
“Tax Withholding. All distributions under the Plan are subject to withholding of
all applicable taxes, and the Committee may condition the delivery of any shares
or other benefits under the Plan on satisfaction of the applicable withholding
obligations. The Committee, in its discretion, and subject to such requirements
as the Committee may impose prior to the occurrence of such withholding, may
permit such withholding obligations to be satisfied through cash payment by the
Grantee, through the surrender of shares of Stock which the Grantee already
owns, through withholding from other compensation payable to the Grantee or
through the surrender of unrestricted shares of Stock to which the Grantee is
otherwise entitled under the Plan, but only to the extent of the maximum
individual tax rate permitted to be withheld in the applicable tax
jurisdiction.”







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Sysco Corporation has caused this Amendment 2017-1 to be
executed, effective as set forth herein.


SYSCO CORPORATION
                            
By: /s/ Russell T. Libby            
Russell Libby, Executive Vice President,
Administration & Corporate Secretary







